DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 01/21/2021. 
Claims 1-20 are pending. 
Claims 1, 11 and 17 are independent. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,906,748. Although the claims at issue are not identical, they are not patentably distinct from each other because  each limitation between claims are taught and claimed by claims in the patent.  To show the relationship see charts below for example claim 1 and claim 1 of U.S. Patent 10,906,748.  Other independent claims 11 correlate to claim 10 and 17 correlate the same way to claim 13 of U.S. Patent 10, 906,748 along with corresponding dependent claims.  See Charts below.
17154794
U.S. 10,906,748
1. A system for identifying a first mover, selected from a plurality of movers, wherein each of the plurality of movers is configured to travel along a track, the system comprising:

1. A system for identifying a first mover, selected from a plurality of movers, wherein each of the plurality of movers travels along a closed track,
the system comprising:

a plurality of magnets, wherein at least one magnet is mounted to each of the plurality of movers and generates a magnetic field; and

a plurality of position magnets, wherein each position magnet is mounted to one of the plurality of movers and generates a magnetic held; and

a plurality of sensors spaced along the track, wherein:
a plurality of sensors spaced apart along the closed track, wherein each of the plurality of sensors generates a signal corresponding to the magnetic field generated by one of the plurality of position magnets, wherein

a first magnet, selected from the plurality of magnets, is mounted to the first mover,

a first position magnet, selected from the plurality of position magnets, is mounted to the first mover,

each of the plurality of sensors generates a first signal having a first waveform corresponding to the magnetic field generated by the first magnet as the first mover passes the corresponding sensor,

each of the plurality of sensors generates a first signal corresponding to the magnetic field generated by the first position magnet,

each of the plurality of sensors generates a second signal having a second waveform corresponding to the magnetic field generated by each of the other magnets in the plurality of magnets as each of the plurality of movers other than the first mover passes the corresponding sensor, and

each of the plurality of sensors generates a second signal corresponding to
the magnetic field generated by each of the other position magnets in the plurality of position magnets, and

the first waveform is different than the second waveform.

a waveform of the first signal generated as the first mover passes each of the plurality of sensors is different than a waveform of the second signal
generated as each of the plurality of movers other than the first mover passes each of the plurality of sensors.



17154794
U.S. 10,906,748
2. The system of claim 1 wherein:
an air gap is defined between each of the plurality of magnets and each of the
plurality of sensors as one of the plurality of movers passes one of the sensors,
2. The system of claim 1 wherein:
an air gap is defined between each of the plurality of position magnets and each of
the plurality of sensors as the mover passes one of the sensors,

a first air gap distance exists between the first magnet and each of the plurality of
sensors,

a first air gap distance exists between the first position magnet and each of the
plurality of sensors,

a second air gap distance exists between each of the other magnets in the plurality
of magnets and each of the plurality of sensors, and

a second air gap distance exists between cach of the other position magnets m the
plurality of position magnets and each of the plurality of sensors, and

the first air gap distance is different than the second air gap distance.

the first air gap distance is different than the second air gap distance causing the
first signal from each of the plurality of sensors to be different than the second signal.


17154794
U.S. 10,906,748
3. The system of claim 1 wherein:
each of the plurality of movers has a central axis extending generally orthogonal
to a direction of travel along the track,
3. The system of claim 1 wherein:
each of the plurality of movers has 4 central axis extending generally orthogonal
to a direction of travel along the closed curvilinear track,

the first magnet is mounted to the first mover at a first distance from the central
axis, and

the first position magnet is mounted to the first mover at a first distance from the
central axis, and

each of the other magnets in the plurality of magnets is mounted to one of the
other movers at a second distance from the central axis, where the first distance 1s
different than the second distance.
each of the other magnets in the plurality of position magnets is mounted to one
of the other movers at a second distance from the central axis, where the first distance is
different than the second distance.





17154794
U.S. 10,906,748
4. The system of claim 3 further comprising a drive system including:
a plurality of coils mounted along the track, and
at least one drive magnet mounted to each mover, wherein:


4, (Original) The system of claim 3 further comprising a drive system including:
a plurality of coils mounted along the closed track, and
a plurality of drive magnets mounted to each mover, wherein:

each of the plurality of coils is energized by a high frequency voltage,

each of the plurality of cous is energized by a high frequency voltage,

a position of the at least one drive magnet on each mover with respect to the track is detected as a function of the high frequency voltage,

a position of the plurality of drive magnets on each mover with respect to the closed track is detected as a function of the high frequency voltage,

a location of the at least one magnet on each mover with respect to the
track is determined, and

a location of the position magnet on each mover with respect to the closed
track is determined, and

whether the at least one magnet is mounted at the first distance or the second distance for each mover is determined as a function of the position of the at least one drive magnet and the location of the at least one magnet on the
corresponding mover.
whether the position magnet is mounted at the first distance or the second distance for each mover is determined as a function of the position of the plurality of drive magnets and the location of the position magnet on the corresponding
MOVE.






17154794
U.S. 10,906,748
5. The system of claim 1 further comprising at least one additional magnet
mounted to the first mover, wherein each of the plurality of sensors generates the first
signal corresponding to the magnetic field generated by a combination of the first magnet
and the at least one additional magnet.

5. (Original) The system of claim 1 further comprising an additional position
magnet mounted to the first mover, wherein each of the plurality of sensors generates the
first signal corresponding to the magnetic field generated by a combination of the first position magnet and the additional position magnet, causing the first signal from each of
the plurality of sensors to be different than the second signal,






17154794
U.S. 10,906,748
6. The system of claim 1 wherein at least two sensors, selected from the plurality
of sensors, are operative in tandem to generate either the first signal or the second signal,
the system further comprising:

6. (Original) The system of claim 1 wherein at least two sensors, selected from
the plurality of sensors, generates the signal corresponding to the magnetic field
generated by each of the plurality of position magnets, the system further comprising:

a controller configured to receive a feedback signal from each of the at least two
sensors to generate the first signal or the second signal and to identify the first mover as a
function of either a relative strength or an angle of each feedback signal received from
the at least two sensors for each position magnet.
a controller configured to receive the signal from each of the plurality of sensors
and to identify the first mover as a function of one of a relative strength and an angle of
each signal received from the at least two sensors for each position magnet.




17154794
U.S. 10,906,748
7. The system of claim 1 wherein:
the first magnet includes a first shape, a first magnetic field strength, and a first
orientation to generate a first magnetic field,



7. (Original The system of claim 6 wherein:
a first position magnet, selected from the plurality of position magnets, includes a
first shape, a first magnetic field strength, and a first orientation to generate a first
magnetic field,

each of the other magnets includes a second shape, a second magnetic field
strength, and a second orientation to generate a second magnetic field, and

each of the other position magnets includes a second shape, a second magnetic
field strength, and a second orientation to generate a second magnetic field, and

at least one of the first shape and the second shape, the first magnetic field
strength and the second magnetic field strength, or the first orientation and the second
orientation is different, such that the first magnetic field is different than the second
magnetic field.
at least one of the first shape and the second shape, the first magnetic field
strength and the second magnetic field strength, or the first orientation and the second
orientation is different, such that the first magnetic field is different than the second
magnetic field.




17154794
U.S. 10,906,748
8. The system of claim 1 wherein:
the first magnet is mounted to the first mover with a first polarity,



8. (Original) The system of claim 1 wherein
the first position magnet is mounted to the first mover with a first polarity proximate each of the plurality of sensors,


each of the other magnets in the plurality of magnets is mounted to one of the
other movers with a second polarity, and

each of the other position magnets in the plurality of position magnets is mounted
to one of the other movers with a second polarity proximate each of the plurality of
sensors, and

the first polarity is different than the second polarity.

the first polarity is different than the second polarity, causing the first signal from
each of the plurality of sensors to be different than the second signal.

9. The system of claim 8, wherein the first magnet and each of the other magnets
in the plurality of magnets is a position magnet mounted on the corresponding mover.

“limitation corresponds to highlighted limitation”

8. (Original) The system of claim 1 wherein
the first position magnet is mounted to the first mover with a first polarity proximate each of the plurality of sensors,


each of the other position magnets in the plurality of position magnets is mounted
to one of the other movers with a second polarity proximate each of the plurality of
sensors, and

the first polarity is different than the second polarity, causing the first signal from
each of the plurality of sensors to be different than the second signal.





17154794
U.S. 10,906,748
11. A method for identifying a first mover, selected from a plurality of movers,
wherein each of the plurality of movers travels along a track, the method comprising the
steps of:
receiving a plurality of position signals at a controller, wherein:

10. (Previously presented} A method for identifying a first mover, selected from
a plurality of movers, wherein each of the plurality of movers travels along a closed
track, the method comprising the steps of:
receiving a plurality of position signals at a controller, wherein:
identifying the first mover with the controller as the one mover with the
waveform of the magnetic field different than the waveform of the other magnetic fields.

each position signal is generated by one of a plurality of sensors spaced apart along the track,

each position signal is generated by one of a plurality of sensors spaced
apart along the closed track,

each position signal corresponds to at least one magnet mounted to one
mover of the plurality of movers, and

each position signal corresponds to at least one position magnet mounted
to one mover of the plurality of movers, and
the controller is configured to determine a relative location of each mover
along the track as a function of each position signal and of an identity of the
sensor, selected from the plurality of sensors, which detected the corresponding
position signal;

each position signal is either a first signal or a second signal, the first signal having a different waveform than the second signal;


comparing each of the plurality of position signals to each other in the controller;

comparing each of the plurality of position signals to each other in the controller;

identifying in the controller a first mover, selected from the plurality of movers,
corresponding to the first signal.
identifying in the controller a waveform of a magnetic field generated by the at
least one position magnet mounted on the one mover selected from the plurality of
movers as being different than a waveform of a magnetic field generated by the al least
one position magnet mounted on each of the other movers; and
identifying the first mover with the controller as the one mover with the
waveform of the magnetic field different than the waveform of the other magnetic fields.





17154794
U.S. 10,906,748
12. The method of claim 11 wherein at least two sensors, selected from the
plurality of sensors, generates the position signal corresponding to the at least one magnet
mounted to one of the plurality of movers.

11. The method of claim 10 wherein at least two sensors, selected from the plurality of sensors, generates the corresponding position signal responsive to the magnetic field generated by the at least one position magnet mounted to one of the plurality of movers, and wherein the controller is further configured to identify the
magnetic field for each mover as a function of the position signals received from each of
the at least two sensors.
15. The method of claim 14, wherein the first magnet and each of the other
magnets is a position magnet mounted on the corresponding mover.

“limitation corresponds to highlighted limitation”

11. The method of claim 10 wherein at least two sensors, selected from the plurality of sensors, generates the corresponding position signal responsive to the magnetic field generated by the at least one position magnet mounted to one of the plurality of movers, and wherein the controller is further configured to identify the
magnetic field for each mover as a function of the position signals received from each of
the at least two sensors.


17154794
U.S. 10,906,748
13. The method of claim 11 wherein:
the at least one magnet of the first mover includes a first shape, a first magnetic
field strength, and a first orientation to generate a first magnetic field,



12. (Original) The method of claim 11 wherein:
the at least one position magnet of the first mover includes a first shape, a first
magnetic field strength, and a first orientation to generate a first magnetic field,

the at least one magnet of each of the movers includes a second shape, a second
magnetic field strength, and a second orientation to generate a second magnetic field, and

the at least one position magnet of each of the movers includes a second shape, a second magnetic field strength, and a second orientation to generate a second magnetic field, and

at least one of the first shape and the second shape, the first magnetic field
strength and the second magnetic field strength, or the first orientation and the second
orientation is different.
at least one of the first shape and the second shape, the first magnetic field
strength and the second magnetic field strength, or the first orientation and the second
orientation is different.






17154794
U.S. 10,906,748
17. A system for identifying a first mover, selected from a plurality of movers,
wherein each of the plurality of movers travels along a track, the system 
comprising:
a plurality of magnets, wherein at least one magnet is mounted to each of the
plurality of movers and generates a magnetic field; and
a plurality of sensors spaced apart along the track, wherein:
each of the plurality of sensors generates a signal corresponding to the magnetic field generated by the at least one magnet mounted to a mover as the mover passes the sensor,
a first magnet mounted to the first mover has a first polarity,
each of the magnets mounted to the other movers has a second polarity,
the second polarity is opposite the first polarity,
the signal generated by the first magnet passing each of the plurality of sensors has a first waveform, the signal generated by each of the magnets mounted to the other movers
passing each of the plurality of sensors has a second waveform,
the first waveform is different than the second waveform, and
the first mover is identified as the mover on which the first magnet is
mounted by a controlled detecting the first waveform.
13. (Original) A system for identifying a first mover, selected from a plurality of
movers, wherein each of the plurality of movers travels along a closed track, the system
comprising:
a position sensing system including:
a plurality of position magnets, wherein each position magnet is mounted
to one of the plurality of movers and generates a magnetic field, and
a plurality of sensors spaced apart along the closed track, wherein each of
the plurality of sensors generates a signal corresponding to the magnetic field
generated by one of the plurality of position magnets; and
a drive system including:
a plurality of coils mounted along the closed track, and
a plurality of drive magnets mounted to each mover, wherein a controlled current supplied to the plurality of coils generates an electromagnetic field that interacts with the plurality of drive magnets to control motion of each of the plurality of movers, and wherein: the first mover includes a first position magnet and a first set of drive magnets,
each of the other movers includes a second position magnet and a second set of drive magnets,
at least one of the first position magnet and the first set of drive magnets is mounted differently or of a different construction than the second position magnet
and the second set of drive magnets, respectively, and
the first mover is identified as a function of the different mounting or of the different construction between the first and second position or drive magnets.

14. The method of claim 11 wherein:
a first magnet is mounted to the first mover with a first polarity to generate the
first signal,
each of the other magnets is mounted to one of the other plurality of movers with
a second polarity to generate the second signal, wherein the first polarity is different than
the second polarity.
20. (Original) The system of claim 13 wherein:
the first position magnet is mounted to the first mover with a first polarity
proximate each of the plurality of sensors,
each of the other magnets in the plurality of position magnets is mounted to one
of the other movers with a second polarity proximate each of the plurality of sensors,
the first polarity is different than the second polarity, and
the first mover is identified as a function of the first and second polarities.
10. The system of claim 8, wherein the first magnet and each of the other magnets is one of a plurality of drive magnets mounted on the corresponding mover.

16. The method of claim 14, wherein the first magnet and each of the other
magnets is one of a plurality of drive magnets mounted on the corresponding mover.

“limitation corresponds to highlighted limitation”

18. The system of claim 17, wherein the first magnet and each of the other magnets in the plurality of magnets is a position magnet mounted on the corresponding
mover.

19. The system of claim 17, wherein the first magnet and each of the other magnets is one of a plurality of drive magnets mounted on the corresponding mover.
13. (Original) A system for identifying a first mover, selected from a plurality of
movers, wherein each of the plurality of movers travels along a closed track, the system
comprising:
a position sensing system including:
a plurality of position magnets, wherein each position magnet is mounted
to one of the plurality of movers and generates a magnetic field, and
a plurality of sensors spaced apart along the closed track, wherein each of
the plurality of sensors generates a signal corresponding to the magnetic field
generated by one of the plurality of position magnets; and
a drive system including:
a plurality of coils mounted along the closed track, and
a plurality of drive magnets mounted to each mover, wherein a controlled current supplied to the plurality of coils generates an electromagnetic field that interacts with the plurality of drive magnets to control motion of each of the plurality of movers, and wherein: the first mover includes a first position magnet and a first set of drive magnets,
each of the other movers includes a second position magnet and a second set of drive magnets,
at least one of the first position magnet and the first set of drive magnets is mounted differently or of a different construction than the second position magnet
and the second set of drive magnets, respectively, and
the first mover is identified as a function of the different mounting or of the different construction between the first and second position or drive magnets.





17154794
U.S. 10,906,748
20. The system of claim 19 wherein:
the first mover includes a first set of drive magnets;
the first set of drive magnets includes a plurality of first magnet segments
arranged in alternating polarities,
each of the other movers includes a second set of drive magnets;
the second set of drive magnets includes a plurality of second magnet segments
arranged in alternating polarities, and
the arrangement of polarities in the first set of drive magnets is different than the
arrangement of polarities in the second set of drive magnets.
14. (Original) The system of claim 13 wherein:
the first set of drive magnets includes a plurality of first magnet segments
arranged in alternating polarities,
the second set of drive magnets includes a plurality of second magnet segments
arranged in alternating polarities, and
the arrangement of polarities in the first set of drive magnets is different than the
arrangement of polarities in the second set of drive magnets.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846